 
 
Exhibit 10.7
 
 
 
[exhibit107_1q140.jpg]
 
 
Management Team
 
 
 
 
Performance Incentive Plan and
Plan Summary
 
Effective as of January 1, 2014
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


1.
Introduction



As a member of the management team, you have direct impact to the profitability
of Henry Schein.  To align your interest with that of the Company, you have been
nominated to participate in the Performance Incentive Plan (“PIP,” or the
“Plan”), the incentive-based cash compensation program for the management team
of Henry Schein, Inc. (the “Company”).  This program was approved by the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) on February 26, 2014, and is effective beginning January 1,
2014.  This document serves as both the Plan and the Plan Summary.


Plan participants include the Company’s management team of directors and vice
presidents who have been designated by the Company to participate in the Plan
(the “Participant”).  The Plan has been designed to align all Participants in a
concerted effort to drive our business toward achieving common objectives that
benefit the Company as a whole, the management team and each Participant. The
Plan is specifically designed to:


       •
Foster achievement of specific corporate, business unit and individual
performance goals on an annual basis (“Goals”);



       •
Provide each Participant with an annual cash bonus opportunity based on the
achievement of the Goals (“PIP Award”); and



       •
Recognize and reward Participants for individual and group team achievements.



The Goals will be set forth in writing each year, and you will receive
documentation regarding your annual Goals each year you are a
Participant.  Annual Goals may be modified from time to time, and any
modification will also be set forth in writing.  Any mid-year changes must be
approved by the CEO, the appropriate EMC or by the Compensation Committee before
the commencement of the fourth quarter.   The Compensation Committee must be
notified of any material changes.   For purposes of the Plan, performance and
achievement of Goals will be measured each calendar year or any other period
specified by the Compensation Committee.


The PIP Award, in conjunction with a Participant’s base compensation, is
intended to provide Participants with competitive total annual cash compensation
for comparable positions at companies in our industry and at other similarly
sized organizations.


The Chief Executive Officer of the Company (the “CEO”) (solely with respect to
Participants other than executive officers) or the Compensation Committee has
the sole authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the PIP and to construe and interpret the
terms and provisions of the PIP and any PIP Award and make all other
determinations and take any other action necessary or appropriate for the
administration of the Plan, including, without limitation, correcting any
defect, supplying any omission or reconciling any inconsistency in the Plan and
any PIP Award in the manner and to the extent deemed necessary to carry the Plan
into effect.


Any decision, interpretation or other action made or taken by or at the
direction of the CEO (solely with respect to Participants other than executive
officers) or the Compensation Committee will be final, binding and conclusive on
Henry Schein and all Participants and their respective heirs, executors,
administrators, successors and assigns.  The CEO is authorized to act on behalf
of the Compensation Committee under the Plan or to exercise any discretion that
the Compensation Committee has under the Plan, provided that such act or
exercise of discretion by the CEO may not apply to Participants who are
executive officers.

1
 

--------------------------------------------------------------------------------

 

The Compensation Committee may, in its sole discretion, delegate any of its
responsibilities under the PIP (including administrative tasks) to the extent
permitted by applicable law.  The Compensation Committee may rely on
information, and consider recommendations, provided by the Company’s Board of
Directors or members of Company management.


2.
Eligibility



The CEO annually determines eligibility for participation in the Plan, except
that the Compensation Committee makes this determination with respect to
executive officers.  Participation is intended to be ongoing.  However, changes
in assignments may result in a Participants being ineligible to participate in
the Plan.  Participation in one year does not imply or guarantee participation
in another year.  Team Schein Members will be notified at the beginning of each
year regarding their eligibility to participate in the Plan and will be notified
during the year if that status changes.


PIP awards for newly hired or promoted TSMs will be pro-rated.  However, no new
entry will be included after September of each performance year.


3.
PIP Awards and Individual Performance Goals



PIP Awards are based on the following three goals:


      a)
Company Financial Performance Goals



             •
 The Company’s annual profitability, specifically measured against earnings per
share (“EPS”), net income or other predetermined profitability Goals.



      b)
Functional Area Financial Performance Goals



             •
 The Participant’s business unit or functional area’s level of achievement in
financial and other performance Goals.



      c)
Individual Performance Goals



             •
 The Participant’s achievement of his or her individual MBO Performance Goals.



The Company Financial Performance Goals are determined annually by the
Compensation Committee.  The Functional Financial Performance Goal and the MBO
Performance Goal evaluation and analysis are conducted annually, unless
otherwise specified.  The PIP Award payouts corresponding to levels of
achievement of Company Financial Performance Goals are determined by the
Compensation Committee in its sole discretion on an annual basis.  The PIP Award
payouts for meeting or exceeding Functional Area Financial Goals and each
Participant’s individualized MBO Performance Goals are also determined by the
Compensation Committee in its sole discretion on an annual basis.


Each Participant’s Goals will be determined at the start of each year by their
Manager and then reviewed, as applicable, by the Manager’s Executive Management
Committee (EMC) Member, CEO or the Compensation Committee.  There will be an
ongoing review of these Goals.  Any changes during the year must be approved by
the Manager, the Manager’s EMC Member, Vice President – Global Human Resources
and Financial Operations and, if appropriate, by the CEO.  Each Participant and
his or her Manager are encouraged to have performance evaluations during the
year to monitor progress and, if necessary, to modify Goals (with the approval
of the CEO and/or the Compensation Committee, if appropriate) for the balance of
the year.

2
 

--------------------------------------------------------------------------------

 

The following table illustrates Performance Goals for different types of
management positions.  This table is intended to provide guidelines for the
development of a specific performance plan for each Participant based upon
individual positions, roles and other factors.  Final weighting of performance
Goals for each Participant will be determined by the Participant’s Manager and,
if appropriate, approved by the CEO and/or the Compensation Committee.


Performance Goals Based on
Position and Role
 
 
Management Segment
Range of Performance Goal Categories
Functional Financial
Performance
Company
Financial
Performance
MBO Performance
Corporate
Management Participants
(e.g. Finance, Supply Chain TSM’s,
etc)
10% - 40%
15% - 40%
30% - 50%
Major Business
Unit Participants
(e.g. Dental Group, Medical Group
TSM’s, etc.)
55% - 65%
15% - 35%
10% - 25%
Supporting Corporate Function
Participants (e.g. Legal Department,
Human Resources Department TSM’s,
etc.)
10% - 20%
15% - 35%
40% - 60%



4.
Company Financial Performance Goals



The Company Financial Performance Goals are determined by the Compensation
Committee in its sole discretion with input from the Executive Management
team.  Each year, the Compensation Committee may, as it decides in its sole
discretion, make adjustments to the Company Financial Performance Goals,
Functional Area Financial and MBO Performance Goals.


In determining whether the Company Financial Performance Goals have been
achieved, the Compensation Committee, in its sole discretion, will take into
account the quality of earnings and/or circumstances of achievement.


5.
Functional Area Financial Performance Goals



For Participants managing a Group, Division or Subsidiary: Functional Area
Financial Goals are based on the financial performance of the Group, Division or
Subsidiary measured against annual financial budgets, in the following areas:


       •
Group/Divisional/Subsidiary sales Goals.
       •
Group/Divisional/Subsidiary gross profit Goals.
       •
Group/Divisional/Subsidiary pre-tax income after “service and capital charge”
Goals.
       •
Group/Divisional/Subsidiary net income Goals.

 
3
 

--------------------------------------------------------------------------------

 

For all other Participants: Goals are based on expense performance relative to
the budget.


In determining whether Functional Area Financial Goals have been achieved, the
Compensation Committee, in its sole discretion, will take into account the
quality of earnings and/or circumstances of achievement.


6.
MBO Performance Goals



Specific, measurable MBO Performance Goals will be approved for each Participant
by the CEO, the appropriate EMC, or by the Compensation Committee in its sole
discretion, with respect to executive officers.  These MBO Performance Goals
should drive toward and support five enterprise-wide initiatives: Profitability;
Process Excellence; Customer Satisfaction; Strategic Planning; and
Organizational Development.  To drive performance and to focus management
energy, it is recommended that the number of MBOs be limited to five to nine
critical objectives.


       •
Profitability - e.g., reduce expenses as a percent of sales; increase gross
profit percentage and gross profit dollars; increase business unit sales; reduce
inventory.



       •
Process Excellence - e.g., implement a new policy; reduce errors to customers;
reduce DSOs; increase inventory turns.



       •
Customer Satisfaction - e.g., increase frequency of salesperson to customer
contacts; implement project to develop computer screens to aid in positive
customer interactions; support internal customer by completing all recruits
within a reasonable predetermined time period; develop customer feedback
program, such as surveys and focus groups.



       •
Strategic Planning - e.g., develop strategic plan based on individual
responsibilities; benchmark Participant’s unit against similar companies’
functions.



       •
Organizational Development - e.g. personal business development; succession
planning; diversity Goals; staff development; recruitment goals.



MBO Performance Goals should be specific, measurable, attainable, realistic and
time-bound.  In order to obtain an award of over 100% of the original MBO target
amount, performance must have substantially exceeded the original parameters and
expectations of the MBO Performance Goal in a measurable way.  In summary,
awards earned in excess of 100% should only be considered when significant
benefits are realized when compared to the original MBO Performance Goal.


In determining whether MBO Performance Goals have been achieved or exceeded, the
Compensation Committee, in its sole discretion, will take into account the
quality of earnings and/or circumstances of achievement.


7.
PIP Awards



During the first fiscal quarter of each year, individual performance for the
previous year is evaluated relative to Goals.  PIP Awards are determined for
each performance category, as applicable.  A Participant’s total PIP Award will
equal the sum of the awards earned in each category for the previous year’s
performance.
 
4
 

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, the Compensation Committee or
the CEO (solely with respect to Participants other than executive officers) may,
at any time, provide that all or a portion of a PIP Award is payable: (i) upon
the attainment of any goal (including the Goals), as determined by the
Compensation Committee or the CEO, as applicable; or (ii) regardless of whether
the applicable Goals are attained, subject to the Compensation Committee’s or
the CEO’s (solely with respect to Participants other than executive officers)
sole discretion as to the quality of earnings and the circumstances of their
achievement.


Any action by the Compensation Committee (or its delegate) hereunder will be
made pursuant to resolutions documenting such action.


In order to receive any PIP Award, Participants must be actively employed on the
payment date of the year the PIP Award is to be paid out.  A prorated PIP Award
may be available, at the discretion of the Compensation Committee or the CEO
(solely with respect to Participants other than executive officers), if a
Participant in the Plan dies, becomes permanently disabled, retires at the
normal Social Security retirement age during the Plan year, or in other special
circumstances.


PIP awards, less applicable withholdings, will be made by the end of the first
fiscal quarter of each year.


To the extent applicable, unless payments are deferred as may be permitted by
the Company, payments under the Plan are intended to be short-term deferrals
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the guidance issued thereunder (collectively, “Section
409A”) that are exempt from the applicable requirements of Section 409A and the
Plan will be limited, construed and interpreted in accordance with such intent.


Notwithstanding anything to the contrary,  the Company does not guarantee, and
nothing in the Plan or otherwise is intended to provide a guarantee of, any
particular tax treatment with respect to payments or benefits under the Plan or
otherwise, and the Company will not be responsible for their compliance with or
exemption from Section 409A.


8.
Forfeiture Conditions and Recoupment



Notwithstanding anything herein to the contrary, each PIP Award granted under
the Plan is conditioned on the applicable Participant not engaging in any
Competitive Activity (as defined below) from the effective date of the grant of
the PIP Award through the first anniversary of the applicable payment date of
such PIP Award (such applicable payment date, the “Payment Date”). If, on or
after the effective date of grant of the PIP Award but prior to the Payment
Date, a Participant engages in a Competitive Activity, 100% of all PIP Awards
issued and payable to such Participant under the Plan shall be immediately
forfeited in its entirety, and such Participant shall have no further rights or
interests with respect to such PIP Awards.  In the event that a Participant
engages in a Competitive Activity on or after the Payment Date but on or prior
to the first anniversary of such Payment Date, the Company will have the right
to recoup from the Participant, and such Participant will repay to the Company,
within thirty (30) days following demand by the Company, an amount in cash equal
to 100% of the PIP Awards paid to the Participant on the Payment Date pursuant
to the Plan.  The Company also has the right to set off (or cause to be set off)
any amounts otherwise due to a Participant from the Company in satisfaction of
such repayment obligation, provided that any such amounts are exempt from, or
set off in a manner intended to comply with, the requirements of Section 409A.
 
5
 

--------------------------------------------------------------------------------

 

Participants receiving PIP Awards hereby acknowledge and agree that the
forfeiture and recoupment conditions set forth in this section 8, in view of the
nature of the business in which the Company and its affiliates are engaged, are
reasonable in scope and necessary in order to protect the legitimate business
interests of the Company and its affiliates, and that any violation thereof
would result in irreparable harm to the Company and its affiliates. Each
Participant hereby acknowledge and agree that (i) it is a material inducement
and condition to the Company’s issuance of the PIP Award that such Participant
agrees to be bound by such forfeiture and recoupment conditions and, further,
that the amounts required to be forfeited or repaid to the Company pursuant to
this Section 8 are reasonable, and (ii) nothing in the Plan is intended to
preclude the Company (or any affiliate thereof) from seeking any remedies
available at law, in equity, under contract to the Company or otherwise, and the
Company (or any affiliate thereof) shall have the right to seek any such remedy
with respect to the PIP Award or otherwise.


For purposes of the Plan, the Participant will be deemed to engage in a
“Competitive Activity” if, either directly or indirectly, without the express
prior written consent of the Company, the Participant (i) takes other employment
with, render services to, or otherwise engages in any business activities with,
companies or other entities that are competitors of the Company or any of its
affiliates, (ii) solicits or induces, or in any manner attempts to solicit or
induce, any person employed by or otherwise providing services to the Company or
any of its affiliates, to terminate such person’s employment or service
relationship, as the case may be, with the Company or any of its affiliates,
(iii) diverts, or attempts to divert, any person or entity from doing business
with the Company or any of its affiliates or induces, or attempts to induce, any
such person or entity from ceasing to be a customer or other business partner of
the Company or any of its affiliates, (iv) violates any agreement between the
Participant and the Company or any of its affiliates relating to the
non-disclosure of proprietary or confidential information of the Company or any
of its affiliates, and/or (v) conducts himself or herself in a manner adversely
affecting the Company or any of its affiliates, including, without limitation,
making false, misleading or negative statements, either orally or in writing,
about the Company or any of its affiliates. The determination as to whether a
Participant has engaged in a Competitive Activity shall be made by the
Compensation Committee in its sole discretion.


9.
Miscellaneous



All expenses of the Plan will be borne by the Company.


This Plan is not intended to, nor does it constitute, a contract or guarantee of
continued employment. Nothing in the Plan or in any notice of a PIP Award will
affect the right of the Company or any of its affiliates to terminate the
employment or service of any Participant or to increase or decrease the
compensation payable to the Participant from the rate in effect at the
commencement of a year or to otherwise modify the terms of such Participant’s
employment.


Except to the extent required by applicable law, no PIP Award or payment thereof
nor any right or benefit under the Plan will be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, charge, garnish, execute upon or levy upon the same
will be void and will not be recognized or given effect by the Company.


No person will have any claim or right to participate in the Plan or to receive
any PIP Award for any particular year.


The Company reserves the right to amend, suspend or terminate the Plan at any
time without notice.


The Plan has not been adopted by shareholders and is not designed for Code
Section 162(m) compliance.

6
 

--------------------------------------------------------------------------------

 

No member of the Compensation Committee and no other director or TSM of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated will be liable
for any action, omission, or determination relating to the Plan, and the Company
will indemnify and hold harmless each member of the Compensation Committee and
each other director or TSM of the Company or its affiliates to whom any duty or
power relating to the administration or interpretation of the Plan has been
delegated against any cost or expense (including counsel fees, which fees shall
be paid as incurred) or liability (including any sum paid in settlement of a
claim with the approval of the Compensation Committee) arising out of or in
connection with any action, omission or determination relating to the Plan,
unless, in each case, such action, omission or determination was taken or made
by such member, director or TSM in bad faith and without reasonable belief that
it was in the best interests of the Company. The foregoing provisions of this
paragraph are in addition to and shall not be deemed to limit or modify, any
exculpatory rights or rights to indemnification or the advancement of expenses
that any such persons may now or hereafter have, whether under the Company’s
Amended and Restated Certificate of Incorporation (as amended), the Company’s
Amended and Restated Bylaws (as amended), the Delaware General Corporation Law
or otherwise.


In the event that any one or more of the provisions contained in the Plan will,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability will not affect any other
provision of the Plan and the Plan will be construed as if such invalid, illegal
or unenforceable provisions had never been contained therein.


The Company will have the right to make any provisions that it deems necessary
or appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.


The Plan and any amendments thereto will be construed, administered, and
governed in all respects in accordance with the laws of the State of New York
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).
 
7
 